Citation Nr: 0217971	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-07 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 12, 
2001, for a grant of service connection for Type II 
diabetes mellitus resulting from herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that determination, the RO 
granted the appellant's claim of service connection for 
Type II diabetes mellitus resulting from herbicide 
exposure and assigned a 20 percent evaluation effective 
July 9, 2001.  The appellant perfected an appeal as to the 
effective date of the grant of service connection.  By a 
decision reported in the December 2001 supplemental 
statement of the case, the RO granted an effective date of 
June 12, 2001.  As the appellant is presumed to seek to 
the seek the maximum benefit allowed - in this case he 
argues for a still earlier effective date - the issue for 
appellate review is as stated on the title page of this 
decision.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).  


FINDING OF FACT

VA received the appellant's claim seeking service 
connection for Type II diabetes mellitus secondary to 
herbicide exposure on June 12, 2001.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than June 12, 2001 for a grant of service connection for 
Type II diabetes mellitus resulting from herbicide 
exposure.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.309(e), 3.400 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The appellant filed his claim seeking service connection 
for Type II diabetes mellitus secondary to herbicide 
exposure in June 2001, after enactment of the Veteran's 
Claims Assistance Act of 2000 (VCAA).  The VCAA redefined 
VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing 
the VCAA).  This change in the law is potentially 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002); see Holliday v. Principi, 14 Vet. App. 280, 
286-90 (2001) (VCAA potentially applicable to all claims 
for VA benefits), Livesay v. Principi, 15 Vet. App. 165, 
171 (2001) (holding that VCAA is not applicable to claims 
for revision based on clear and unmistakable error, but 
not discussing VCAA's applicability to earlier-effective-
date claims), compare Smith (Claudus) v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA inapplicable to matters of 
statutory interpretation).  

A claim for an earlier effective date for a benefit does 
not require a specific claim form.  It is required that an 
informal claim identify the benefit sought, and the 
appellant did this.  38 C.F.R. § 3.155(a) (2002).  There 
is thus no issue as to provision of an appropriate claim 
form or instructions for completing it.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

When the RO granted service connection in the July 2001 
rating decision, it established the effective date of the 
grant.  By an August 2001 letter and in a September 2001 
statement of the case, it stated the reason for selecting 
July 9, 2001 as the effective date and informed the 
appellant of the criteria for establishing an effective 
date of service connection for a disability.  When the RO 
established June 12, 2001 as the effective date, it 
informed the appellant of its reasoning and the evidence 
considered by a December 2001 letter and a December 2001 
supplemental statement of the case.  In the August and 
December 2001 letters, the RO also informed the appellant 
of the requirements of the VCAA, the information and 
evidence he could submit, and the information and evidence 
VA would help him obtain.  He has been informed of the 
information and evidence necessary to substantiate the 
current claim.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  

The record contains the veteran's claim and VA and private 
medical evidence showing diagnosis of diabetes mellitus.  
No further development of the evidence is necessary, nor 
would it be helpful to the veteran's claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  The issue herein is one of application of the law 
to facts as to which there is no dispute.  The veteran 
filed his claim on June 12, 2001, and he does not contend 
that one was filed earlier.  VA also accorded the 
appellant appropriate VA examinations that were necessary 
to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

Assuming that the VCAA is applicable to earlier-effective-
date claims, the requirements of that statute have been 
substantially met by the RO.  The Board's consideration of 
the VCAA regulations in the first instance is not 
prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a 
claim for such benefits.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.151 (2002).  See Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2002).  The effective date of a grant of disability 
compensation, such as based on a grant of service 
connection, is the day following separation from active 
service or the date entitlement arose if claim is received 
within one year after separation from service; otherwise, 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2002).  

The appellant identified service connection for Type II 
diabetes mellitus resulting from herbicide exposure as the 
benefit he was seeking in a statement received at the RO 
on June 12, 2001.  He had previously (in October 1992) 
filed a formal claim for service connection for other 
disabilities he claimed related to service.  See 38 C.F.R. 
§ 3.151(a) (2002) (a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid).  An informal claim identifying the benefit sought 
may be sufficient if a formal claim has already been 
filed.  38 C.F.R. § 3.155 (2002).  The effective date 
ultimately assigned by the RO, June 12, 2001, corresponds 
with the date of receipt of the claim for benefits and 
comports with the requirements of 38 C.F.R. 
§ 3.400(b)(2)(i) (2002).  

This case is made more complicated by VA's amendment of 
its adjudication regulations concerning presumptive 
service connection for diabetes mellitus.  Pursuant to 
authority granted by 38 U.S.C.A. § 1116, the Secretary of 
VA determined that there was a "positive association" 
between Type II diabetes mellitus and the herbicides used 
in Vietnam.  Effective July 9, 2001, VA added Type II 
diabetes (also known as Type II diabetes mellitus or adult 
onset diabetes) to the list of diseases subject to 
presumptive service connection.  66 Fed. Reg. 23,166-69 
(May 8, 2001) (codified as amended at 38 C.F.R. § 3.309(e) 
(2002)).  The RO, in its July 2001 rating decision 
granting service connection, initially assigned July 9, 
2001 as the effective date, based on the effective date of 
the liberalizing regulation.  See 38 C.F.R. § 3.114(a) 
(2001) (effective date of service connection established 
within one year of and pursuant to a liberalizing VA issue 
shall be no earlier than the administrative issue).  

While VA amended its regulations to include Type II 
diabetes on the list of diseases subject to presumptive 
service connection, VA was also engaged in litigation 
regarding compensation for Vietnam veterans exposed to 
Agent Orange.  On December 12, 2000, the United States 
District Court for the Northern District of California 
issued an Order in the class action Nehmer v. United 
States Veterans Administration, 32 F.Supp. 1175 (N.D. Cal. 
2000), that required assignment of earlier effective dates 
for certain awards of service-connected disability 
compensation based on the presumption of service 
connection for certain diseases in Vietnam veterans under 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  Pursuant to the 
Order, the rules governing the effective date of 
compensation awards based on Type II diabetes 
presumptively due to herbicide exposure are the same as 
the rules for other presumptive herbicide conditions.  
Those rules provide that the effective date of a grant of 
service connection for Type II diabetes resulting from 
herbicide exposure is the date of receipt of the claim, in 
this case June 12, 2001.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2002).  

The appellant argues that the effective date should be 
November 9, 2000, the date when VA announced that there 
was a "positive association" between Type II diabetes 
mellitus and the herbicides used in Vietnam during his 
service there.  The appellant bases his argument on an 
internal document, VA Fast Letter 00-91, dated December 7, 
2000, which informed the RO of this determination.  As 
discussed above, though, VA regulations provide for an 
effective date for an award of service connection as of 
the date of claim.  The effective date provisions of 
38 C.F.R. § 3.400 are predicated on the later of two 
events - the date of receipt of a claim or the date 
entitlement arose.  In this case, a VA clinical record in 
October 2000 noted an assessment of Type II diabetes, but 
nothing in the clinical record identifies a benefit 
sought.  Therefore, the clinical record cannot constitute 
an informal claim.  Cf. 38 C.F.R. § 3.155.  The effective 
date of the regulation establishing a presumption for 
diabetes mellitus Type II was later than the date of the 
veteran's claim for the benefit.  Accordingly, he has been 
granted a benefit, pursuant to the Nehmer Order, from an 
earlier effective date than that provided in otherwise 
applicable law and regulation.  There is simply no legal 
basis for assigning an earlier effective date.

With respect to the claim for an earlier effective date, 
the facts are not in dispute, and application of the law 
to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



ORDER

An effective date earlier than June 12, 2001 for a grant 
of service connection for Type II diabetes mellitus 
resulting from herbicide exposure is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

